402 U.S. 47 (1971)
MOORE ET AL.
v.
CHARLOTTE-MECKLENBURG BOARD OF EDUCATION ET AL.
No. 444.
Supreme Court of United States.
Argued October 13, 1970
Decided April 20, 1971
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF NORTH CAROLINA.
Whiteford S. Blakeney argued the cause for appellants. With him on the brief was William H. Booe.
William J. Waggoner argued the cause for appellees. With him on the brief was Benjamin S. Horack.
Solicitor General Griswold and Assistant Attorney General Leonard filed a brief for the United States as amicus curiae.
PER CURIAM.
Appellants seek review of the decision of the United States District Court for the Western District of North Carolina declaring a portion of the North Carolina anti-busing statute unconstitutional, and enjoining its enforcement. It is a companion case to No. 498, North Carolina State Board of Education v. Swann, ante, p. 43. We postponed decision on the question of jurisdiction, 400 U.S. 803 (1970), and after hearing on the merits we now dismiss the appeal for lack of jurisdiction.
At the hearing both parties argued to the three-judge court that the anti-busing law was constitutional and urged that the order of the District Court adopting the Finger plan should be set aside. We are thus confronted *48 with the anomaly that both litigants desire precisely the same result, namely a holding that the anti-busing statute is constitutional. There is, therefore, no case or controversy within the meaning of Art. III of the Constitution. Muskrat v. United States, 219 U.S. 346 (1911). Additionally, since neither party sought an injunction to restrain a state officer from enforcing a state statute alleged to be unconstitutional, 28 U.S. C. § 2281, this is not an appeal from "any civil action, suit or proceeding required . . . to be heard . . . by a district court of three judges," 28 U.S. C. § 1253, and hence no direct appeal to this Court is available.
Dismissed.